DETAILED ACTION
This action is responsive to the application No. 16/759,659 filed on April 27, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of the Species 2 invention reading on Figs. 3C-3D, in the reply filed on 03/25/2022 is acknowledged.  The Applicants indicated that claims 18-22 and 24-27 read on the elected species.  Claims 23 and 28-31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Accordingly, pending in this Office action are claims 18-31.
The traversal is on the grounds that the restriction requirement lists Figures (as Species) and not different groups of claims as required by the Rules.  The restriction requirement does not identify the technical features that define a contribution over the prior art because the restriction requirement does not identify or cite any prior art.  The restriction requirement does not explain why each group lacks unity with each other group specifically describing the unique special technical feature in each group.
These arguments are found non persuasive since an election of species requirement in a National Stage Application is allowed, though inconsistent with unity of invention standard.  See MPEP 1893.03(d).  In the previous restriction on page 4, the examiner set forth that the application contained five species, each including special technical features not present in the other species.  For instance:
Species 1, reading on Figs. 3A-3B, having the special technical feature of a plurality of adhesive dots 202.
Species 2, reading on Figs. 3C-3D, having the special technical feature of the adhesive being provided in the form of multiple stripes 206.
Species 3, reading on Figs. 4A-4B, having the special technical feature of a stack of two semiconductor die 12A/12B, with the upper die 12A attached to the lower die 12B by a standard die-attach foil 30 and the lower die 12B attached to the support member 14 by adhesive dots 202.
5 25 The special technical features particular to each of the different species establish that unity of invention is lacking and make each of the species patentably distinct from the others.
The applicants, on the other hand, have failed to advance reasons leading to the conclusion that the species claimed are considered clearly unpatentable over each other.
For all the above reasons, the requirement is still deemed proper and is, therefore, made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Takahata (US 2010/0224945).

Regarding Claim 18, Takahata (see, e.g., Figs. 11, 16A, 16D), teaches a semiconductor package comprising:
a support 20 (see, e.g., par. 0049); and
a die 10 attached to the support 20 by an adhesive 52 on a backside of the die 10 (see, e.g., pars. 0050, 0147), 
wherein:
the die 10 includes a capacitive pressure sensor integrated on a CMOS read-out circuit (see, e.g., pars. 0006, 0050-0052, 0054), and
the adhesive 52 covers only a part of the backside of the die 10.

Regarding Claim 19, Takahata teaches all aspects of claim 18.  Takahata (see, e.g., Figs. 11, 16A, 16D), teaches that the adhesive 52 has a plurality of non-contiguous regions on the backside of the die 10.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 18 is are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Gao (US 2017/0334714).

Regarding Claim 18, Gao (see, e.g., Fig. 7), teaches a semiconductor package comprising:
a support 110 (see, e.g., par. 0025); and
a die 112/104 attached to the support 110 by an adhesive 502 on a backside of the die 112/104 (see, e.g., pars. 0023-0025, 0036), 
wherein:
the die 112/104 includes a capacitive pressure sensor 112 integrated on a CMOS read-out circuit 104 (see, e.g., pars. 0024-0026), and
the adhesive 502 covers only a part of the backside of the die 112/104.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2010/0224945) in view of Wu (US 2012/0056280).

Regarding Claim 20, Takahata teaches all aspects of claim 19.  Takahata (see, e.g., Figs. 16A, 16D), teaches that the adhesive has two non-contiguous regions on the backside of the die.  Takahata does not show that the regions are stripe-shaped.
Wu (see, e.g., Fig. 7), on the other hand, teaches adhesive regions 20 to connect the MEMS sensor chip 14 with the support 12 having a point shape or a stripe shape (see, e.g., par. 0028).
However, this claim limitation is merely considered a change in the shape of the non-contiguous regions in Takahata’s device as shown by Wu.  The specific claimed shape, absent any criticality, is only considered to be an obvious modification of the shape of the non-contiguous regions in Takahata’s device30, as the courts have held that changes in shape, without any criticality, are within the level of skill in the art.  According to the courts, a particular shape, is nothing more than one among numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Dailey, 149 USPQ 47 (CCPA 1976).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed stripe-shaped regions, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed shape in the non-contiguous regions in Takahata’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed shape or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen shape or upon another variable recited in a claim, the applicant must show that the chosen shape is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

See also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”).  See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”).

Regarding Claim 21, Takahata and Wu teach all aspects of claim 20.  Takahata (see, e.g., Figs. 16A, 16D), teaches that the regions of the adhesive 52 are disposed adjacent to edges of the die 10.  
Takahata does not show that the regions are stripe-shaped. 
See also the comments stated above in claim 20 regarding criticality of shapes which are considered repeated here.

Regarding Claim 22, Takahata and Wu teach all aspects of claim 20.  Takahata (see, e.g., Figs. 16A, 16D), teaches that the capacitive pressure sensor includes a rectangular, suspended tensile membrane 11, and wherein the regions of the adhesive 52 are oriented parallel to longer sides of the membrane 11 (see, e.g., par. 0052).
Takahata does not show that the regions are stripe-shaped. 
See also the comments stated above in claim 20 regarding criticality of shapes which are considered repeated here.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Takahata (US 2010/0224945).

Regarding Claim 24, Takahata teaches all aspects of claim 18.  Takahata is silent with respect to the claim limitation that a maximum thickness of the die is not greater than 250 µm.
However, this claim limitation is merely considered a change in the die thickness of Takahata’s device.  The specific claimed thickness, absent any criticality, is only considered to be an obvious modification of the die thickness of Takahata’s device, as the courts have held that changes in thickness without any criticality, are within the level of skill in the art.  According to the courts, a particular thickness is nothing more than one among numerous thicknesses that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed thickness, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed die thickness in Takahata’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed die thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen thickness or upon another variable recited in a claim, the applicant must show that the chosen thickness is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 25, Takahata teaches all aspects of claim 24.  Takahata is silent with respect to the claim limitation that a maximum height of the package is not greater than 0.8 mm.
See also the comments stated above in claim 24 regarding criticality of thicknesses which are considered repeated here.

Regarding Claim 26, Takahata teaches all aspects of claim 18.  Takahata (see, e.g., Figs. 16A, 16D), teaches further comprising an air channel (i.e., separation between elements 70) in the adhesive 70 configured to allow out diffusion of water vapor.  
The recitation calling for an “air channel configured to allow out diffusion of water vapor” does not distinguish over the cited reference regardless of the function allegedly performed by the claimed device, because only the device per se is relevant, no matter which of the device’s functions is referred to in the claim, and if the prior art structure is capable of performing the intended function, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967).  In the instant application, an “air channel configured to allow out diffusion of water vapor” does not differentiate the claimed device from Takahata’s device since the spacing between the regions 70 of the adhesive creates the claimed channel.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gao (US 2017/0334714) in view of Landesberger (US 2018/0035548).

Regarding Claim 27, Gao teaches all aspects of claim 18.  Gao (see, e.g., Fig. 7), teaches that the support 110 includes attachment structures 602, and wherein the die 112/104 is attached by the adhesive 502 to the die support (see, e.g., pars. 0018, 0038).
Gao does not show that the support includes a die pad wherein the die is attached by the adhesive to the die pad.
Landesberger (see, e.g., Fig. 9), on the other hand, teaches that the support 11 includes a die pad 12a/12b for electrical chip contacting wherein the die 14 is attached by the adhesive 13 to the die pad 12a/12b (see, e.g., par. 0061).
It would have been obvious to one of ordinary skill in the art at the time of filing to include a support having a die pad in Gao’s device, as taught by Landesberger, to provide electrical chip contacting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814